Per Curiam:
We'are satisfied, after a careful reading of the record and after carefully considering Ms Honor's charge, that no reversible error was committed at the trial. The questions determinative of the case were exclusively questions of fact. While there was technical error committed in the third issue, the finding of the jury on that issue was reached by allowing the plaintiff for cutting 994,000 feet at the contract price and deducting therefrom the amount claimed by the defendant to have been paid the plaintiff; so that, the technical error worked no harm to the defendant. The evidence by defendant showed that plaintiff had cut about 3,000 feet in the time from 1 January to 13 April, which amounted to $15.40, at the contract price. We have repeatedly held that a new trial will not be granted for harmless errors, but only when we can see that the error complained of was prejudicial to the appellant. The principles of law governing the measure of damages, the construction of and the breach of the contract were correctly laid down to the jury. The jury — the triers of the fact — found the disputed facts in favor of the plaintiff and against the defendant, upon evidence legally competent and to which no exception is assigned as error. Under issues submitted, both parties were able-to present, and did present, every phase of the controversy as set forth in the pleadings and in their agreement. The question presented in the third issue tendered by the defendant was presented by his Honor to the jury under the issues submitted by him, as well as all the contentions of the defendant thereon, and the jury were fully instructed that if the defendant owed the plaintiff nothing, then to answer the third issue “Nothing.” In our opinion, there is no error, and the judgment is Affirmed.